Action by George H. Le Barre against the Pacific Paper Materials Company, Inc., and another for personal injuries. From a judgment of dismissal as to named defendant notwithstanding a jury's verdict for plaintiff, plaintiff appeals.
AFFIRMED. *Page 615 
Action for damages sustained by plaintiff when struck by an auto truck operated by defendant Schneider, who had driven his truck upon the scales of defendant Pacific Paper Materials Company, Inc., in order to ascertain the gross weight of said truck and its cargo consisting of paper to be sold and delivered by defendant Schneider to defendant Pacific Paper Materials Company, Inc. When process of weighing was completed, defendant Schneider backed his truck, the rear end of which protruded out of the weighing stall over the sidewalk about two feet, and in so backing said truck, struck plaintiff causing a fracture of plaintiff's right leg. From a judgment of dismissal as to defendant Pacific Paper Materials Company, Inc., notwithstanding the verdict, plaintiff appeals.